Citation Nr: 1520154	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  99-11 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  The Veteran died in December 1997; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the July 2012 rating decision stated that appellant was notified that her claims were previously denied in April 1998 and determined that reopening of the claims was necessary.  However, a review of the claims file shows that subsequent to the April 1998 rating decision the appellant filed a timely notice of disagreement in April 1999, a Statement of the Case was issued in May 1999, and a timely substantive appeal was filed in June 1999.  This means that the original denial is not yet final because of the pending appeal.  As such, the claims have been properly characterized on the title page of this decision.

The Board apologizes for the many delays in the full adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in December 1997.
2.  The Veteran's death certificate lists the immediate cause of death as carcinoma of prostate.  Coronary artery disease and diabetes were listed as other significant conditions contributing to death, but not resulting in the underlying cause.

3.  At the time of his death, service connection was in effect for bilateral varicose veins, rated 50 percent disabling and postoperative residuals of hemorrhoidectomy and left varicocele, each rated noncompensably disabling.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.312 (2014).

2.  Criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500 , 3501(a)(1), 5107 (West 2014); 38 C.F.R. § 21.3021(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death Claim

In order to establish service connection for the cause of the Veteran's death, the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death. In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs are given careful consideration as a contributory cause of death, despite being unrelated to primary cause, due to debilitating effects and general impairment of health that such processes may cause.  38 C.F.R. § 3.312(c)(3).  In all cases, VA must consider whether the evidence indicates that a service-connected condition was of such severity as to have a material influence in accelerating death.  For example, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

As an initial matter, the Veteran was service connected for bilateral varicose veins, post-operative residuals of hemorrhoidectomy, and left varicocele.  The Veteran died in December 1997.  His death certificate lists the immediate cause of death as 
carcinoma of prostate.  Coronary artery disease and diabetes were listed as other significant conditions contributing to death, but not resulting in the underlying cause.

The appellant alleges that the Veteran's service-connected bilateral varicose veins contributed to his coronary artery disease (CAD) and thereby his death.  

Specifically, in an April 1999 notice of disagreement, she contended that the Veteran's "severe varicose veins led to his CAD which is listed as a contributing cause of death."

The question in this case is whether the bilateral varicose veins caused, or contributed substantially or materially to the cause of, the Veteran's death.  38 C.F.R. § 3.312.  In this case, the Board finds that the competent and probative medical evidence of record does not support a finding of a nexus between bilateral varicose veins and the cause of the Veteran's death and that there is significant evidence against this finding. 

Based on the evidence of record, service connection for the cause of the Veteran's death is not warranted.

Service treatment records do not actually show any heart disease being diagnosed in service or within a year of service.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicate in service that caused the Veteran's death).

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Post-service treatment records include private treatment records and hospital records which establish that the Veteran's heart disease.  Specifically, these records reflect the Veteran's complaints of atypical symptoms of chest discomfort in July 1980.  The impression was normal hemodynamics, save for mild systemic hypertension and mitral valve prolapse without evidence of mitral regurgitation and mild coronary disease in both the left anterior descending and right coronary.  This was not until over three decades after his discharge from active service.

A May 1982 report indicates a diagnosis of mild arterial insufficiency in both legs, but does not relate the same to any heart disease or symptomatology.  A hospital admission discharge report shows hospitalized in late October and released in mid-November 1982 with final diagnoses included acute inferior myocardial infraction.  The report indicates that the Veteran denied a past history of myocardial disease and in 1979 underwent a heart catheterization which was apparently normal.  

However, neither the complaint of chest pain or diagnoses of heart disease have been related to the Veteran's service or, more importantly, his service-connected bilateral varicose veins.

In her June 1999 substantive appeal, in support of her contention that the Veteran's CAD which contributed to his death, was related to his service-connected varicose veins, the appellant stated that VA conceded that private treating physician Dr. Pin reported that his varicose veins caused circulation complications in his legs.  She stated that this fact was further substantiated by a report from Dr. Agrama that the Veteran had varicose veins that developed deep vein "occlusion" of the right superficial femoral popliteal veins.  She contends that the occlusion was related to his arterial occlusive disease which contributed to his death.

The Board has considered the above-referenced reports from the Veteran's treating physicians.  

Further review of an October 1998 report from Dr. Agrama reflects that the Veteran was treated for vascular problems in the legs including arterial insufficiency with bilateral superficial femoral artery occlusion secondary to atherosclerotis occlusive disease.  He also had diabetes mellitus, bilateral carotid stenosis, and CAD.  In a February 1999 report, Dr. Pins stated that the Veteran's varicose vein condition caused circulation complications in his legs.  However, neither physician related the Veteran's heart disease to his service or, more importantly, to his bilateral varicose veins.  In sum, these reports do not support the appellant's contention that the Veteran's service-connected varicose veins is related to his CAD, a significant conditions contributing to death from prostate cancer.

In fact, none of the evidence provides a clear link between any heart disability and his service-connected varicose veins.

In an August 2012 statement, the appellant stated that a February 1993 VA examination (referenced in a March 1993 codesheet) which referenced the Veteran's arterial insufficiency "put contributory cause of death into play."  The March 1993 rating codesheet considered a February 1993 VA examination in relation to the Veteran's claim for an increased rating for his service-connected varicose veins.  The VA examination report includes an impression of marked varicose vein insufficiency and "aorta femoral disease which makes his symptomatology somewhat confusing with a great deal of his symptomatology is secondary to arterial insufficiency rather than varicose vein insufficiency alone."  More importantly, the report of examination report was used as a basis upon which to grant an increased rating for the Veteran's bilateral varicose veins from 30 percent to 50 percent.

While the February 1993 examiner determined that the Veteran's heart disease and arterial insufficiency had overlapping symptomatology, the examiner did not go so far as to relate the Veteran's heart disease to his service-connected varicose veins. 
Contrary to the appellant's contention, the examination conducted 4 years prior to the Veteran's death does not relate his CAD to service or to his service-connected bilateral varicose veins.  In this regard, the service and post-service evidence provides evidence against this claim. 

In sum, the record does not contain probative medical evidence sufficient to establish that the Veteran's service-connected varicose veins caused or contributed substantially or materially to the Veteran's death.

As a lay person the appellant is competent to report what comes to them through their sense, such as observing the Veteran's vascular and cardiac symptoms and complaints.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements have been reviewed and considered.  However, the appellant does not have the medical training and expertise required to provide a complex medical opinion as to the primary and any contributing causes of the Veteran's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).  Although varicose veins are service connected, the competent, probative evidence of record does not demonstrate that varicose veins was a principal or contributory cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

II. Dependents' Educational Assistance Claim

The appellant is also claiming entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code.

For payment of basic educational assistance under 38 U.S.C. Chapter 35 to be warranted, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. § 21.3021 (2014).

As noted above, the Veteran was service-connected for bilateral varicose veins, rated 50 percent disabling, postoperative residuals of hemorrhoidecomty and left varicocele, each rated noncompensably disabling.  Service connection for the cause of the Veteran's death has been denied.  Furthermore, the Veteran was not evaluated as permanently and totally disabled due to his service-connected disabilities.  Thus, the appellant does not meet the basic requirements for educational assistance under the provisions of Chapter 35.  Accordingly, the Board finds that the appellant has not met the conditions for eligibility for survivors' and dependents' educational assistance under Title 38, Chapter 35, of the United States Code, and there is no legal entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal in this regard must therefore be denied as a matter of law.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

With respect to the appellant's claims for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 and Chapter 35 DEA benefits, the Board has determined that there is no legal entitlement to these specific claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to these pertinent underlying facts of this case, and as the Board has denied these claims as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

With regard to the appellant's claim for the cause of the Veteran's death, as to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his bilateral varicose veins caused or aggravated the CAD which contributed to his death.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case - attempting to connect one problem to another problem) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's bilateral varicose veins were related to the Veteran's cause of death are the conclusory generalized lay statements of the appellant.

In any event the Board finds that there is otherwise sufficient competent medical evidence in this case to decide the case:  the post-service treatment records and the death certificate.  In this case, there is simply no basis based on these records for a medical provider (reviewing an empty record that fails to indicate a connection between the two problems) to find that the bilateral varicose veins aggravated the Veteran's heart condition.  Any opinion obtained would have to be based on gross speculation.  The lay statements regarding the nature and extent of the bilateral varicose veins (which is not in dispute) would only support a finding that the Veteran warranted a 50% evaluation for his disability, would not support a finding that this condition somehow aggravated the Veteran's heart problem.  There is simply nothing in the medical records that indicate such a connection.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  Further delay in the adjudication of this case is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Chapter 35 DEA benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


